Citation Nr: 1115140	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1948 to May 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Before turning to the reason for the remand, a review of the history of the Veteran's claims is instructive.  In March 2003, the Veteran filed a claim for service connection for both hearing loss and a lung disorder, claimed as a result of exposure to ionizing radiation.  The RO denied the Veteran's claims in a May 2004 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in June 2005.  The Veteran thereafter filed a timely Substantive Appeal.  Though the Veteran requested the opportunity to testify at a Travel Board hearing in his August 2005 Substantive Appeal, in a November 2005 letter, the Veteran stated that he no longer desired a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to have been withdrawn.  

This case first came before the Board in January 2009.  The Board denied both of the Veteran's claims; with specific regard to the Veteran's claim for service connection for hearing loss, the Board found that there was no evidence that the Veteran was currently suffering from hearing loss.

The Veteran appealed the denial of his claims to the Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court affirmed the Board's decision with respect to the denial for service connection for a lung condition, finding both that VA met its duty to notify and assist with regard to this claim, and that the Board provided an adequate statement of reasons and bases for its January 2009 decision.  As the Court affirmed the Board's decision with respect to this claim, the Veteran's claim for service connection for a lung condition is no longer before the Board.  

The Court set aside the portion of the Board's January 2009 decision denying the Veteran service connection for hearing loss.  The Court wrote that "the Board did not adequately address [the Veteran's] own testimony of hearing problems or the fact that there is no evidence that [the Veteran] has normal hearing."  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's service treatment records are unavailable; it appears that the Veteran's service records were most likely destroyed by a 1973 fire.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

As noted above, the Court set aside the section of the Board's decision denying the Veteran service connection for hearing loss.  The Court stated that "the Board did not adequately address [the Veteran's] own testimony of hearing problems or the fact that there is no evidence that [the Veteran] has normal hearing."

Though the Court referenced testimony of the Veteran's, the Board finds only three assertions supporting the Veteran's claim.  The first statement is from the Veteran's March 2003 claim, in which he stated that he sought service connection for hearing loss.  The Veteran did not, however, state what level of hearing loss he suffers from, when his hearing loss began, what kind of in-service noise exposure he suffered, or what the functional effects of his claimed hearing loss are.  The second statement comes from a February 2003 VA primary care note.  At that time, the Veteran stated that his ears were "plugged up," and he requested ear lavage.  The third statement comes from a November 2003 VA primary care note which stated that the Veteran requested an "ophthalmology evaluation for hearing loss."  

There is no other evidence in the file supporting the Veteran's claim for service connection for hearing loss.  

Despite the relative paucity of evidence supporting the Veteran's claim, given VA's heightened duty to assist in this case and the Court's instructions, the Board believes it prudent to remand the case and have the Veteran undergo a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Any VA treatment records dated after June 2006 should be obtained and associated with the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA audiological evaluation to determine the nature and etiology of any identified hearing loss.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished. 

Thereafter, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current bilateral hearing loss had its onset during service, and/or is related to acoustic trauma in service.  Given the fact that the Veteran's service treatment records have not been obtained, the examiner should also acknowledge and discuss any statements the Veteran makes as to the onset and characteristics of his hearing loss.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons.

3.  Then, the RO should readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



